Citation Nr: 0935911	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  03-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
degenerative joint and disc disease of the thoracolumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1969, and from December 1973 to January 1991.
This case comes before the Board of Veterans' Affairs (VA) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In May 2006 and January 2009, the Board 
remanded this case further evidentiary development.  

In a rating decision dated June 2009, the RO recognized the 
Veteran's degenerative disc disease of the lumbar spine as 
part and parcel of the service-connected thoracolumbar spine 
disability.  Accordingly, the issue listed on the title page 
has been rephrased.


FINDING OF FACT

The Veteran's service-connected degenerative joint and disc 
disease of the thoracolumbar spine has more nearly 
approximated moderate, recurring attacks of intervertebral 
disc syndrome (IVDS) since the inception of the appeal.


CONCLUSION OF LAW

The criteria for a 20 percent rating for the Veteran's 
service-connected degenerative joint and disc disease of the 
thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 
(effective prior to September 23, 2002); DC 5293 (effective 
from September 23, 2002, to September 25, 2003); DCs 5237, 
5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the Veteran 
filed this claim.  The applicable rating criteria for IVDS 
were amended effective September 23, 2002.  67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the Veteran's disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); 38 U.S.C.A. § 5110(g).

Under the provisions of DC 5292, in effect before September 
26, 2003, a 10 percent rating was warranted for slight 
limitation of lumbar spine motion.  A 20 percent rating was 
warranted for moderate limitation of lumbar spine motion.  
The highest rating allowable pursuant to this diagnostic 
code, 40 percent, was warranted for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warranted a noncompensable evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating was assigned when there was characteristic pain on 
motion.  A 20 percent evaluation required evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  The highest 
rating allowable under this diagnostic code, 40 percent, was 
warranted with evidence of a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2003).

The former provisions of DC 5293, in effect before September 
23, 2002, provide criteria for evaluating IVDS.  A 
noncompensable evaluation was assigned for post-operative, 
cured IVDS.  A 10 percent rating required evidence of mild 
IVDS.  A 20 percent evaluation necessitated evidence of 
moderate IVDS with recurring attacks.  A 40 percent rating 
required evidence of IVDS which was severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 60 
percent, necessitated evidence of pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, IVDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate IVDS, which had become 
effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The criteria for evaluating IVDS were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for IVDS was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, DC 5243.

Specifically, the September 2002 IVDS changes were 
incorporated into the September 2003 amendments and stipulate 
that IVDS (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  According to the Formula for Rating IVDS Based 
on Incapacitating Episodes:

A 10 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during 
the past 12 months.

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during 
the past 12 months.

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during 
the past 12 months.

A 60 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

38 C.F.R. § 4.71a, DC 5243 (in effect from Sept. 26, 2003).

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

If IVDS is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  Id. at Note 2.

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003) DC 5243 (IVDS) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless IVDS is rated under the Formula 
for Rating IVDS Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury 
or disease:

A 10 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
height.

A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent evaluation is assigned for forward 
flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine.

A 40 percent rating requires evidence of 
unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, DC 5235-5243 (in effect from Sept. 26, 
2003).

Associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
separately evaluated under an appropriate diagnostic code.  
Id. at Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2). (See also Plate V).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id. at Note (3).

Each range of motion measurement is to be rounded to the 
nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  Id. at Note (6).

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in VA's Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the 
sciatic nerve. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Historically, the Veteran's service treatment records (STRs) 
reflect treatment for recurrent low back pain with sciatica.  
An X-ray examination in 1986 demonstrated mild scoliosis of 
the upper lumbar spine.

Private medical records from 1997 to 2000 reflect the 
Veteran's treatment for exacerbations of low back pain with 
intermittent sciatica.  Examination findings were significant 
for mild right thoracic scoliosis with increase in lumbar 
lordosis, abnormal range of motion (AROM) described as full 
flexion with sharp increase in right posterior superior iliac 
spine (PSIS) pain, a decrease in right knee deep tendon 
reflex, and a sensory deficit of the right lower extremity.  

An October 2000 private X-ray examination of the lumbar spine 
was interpreted as showing bulging osteophytes in the low 
back in the thoracolumbar region.

In July 2002, the Veteran underwent his initial VA 
compensation and pension (C&P) examination.  At that time, 
the Veteran described a progressive worsening of low back 
pain since service.  He had constant pain which waxed and 
waned during the day.  Symptoms were worsened with prolonged 
standing and lifting, at which times the Veteran noticed pain 
radiating down his right leg.  Pain was alleviated with rest 
and use of Tylenol.  

On examination, the Veteran's thoracolumbar spine motion 
demonstrated 85 degrees of forward flexion, 0 degrees of 
extension, 20 degrees of lateral flexion, and 25 degrees of 
rotation.  Neurologic examination revealed no sensory 
deficits by pin prick.  The examiner opined that, during 
flare-ups, the Veteran's range of motion would decrease an 
additional 20 percent due to pain, fatigue and repeated use.  
In other words, during flare-ups of disability, the Veteran's 
range of motion would approximate 68 degrees of forward 
flexion, 0 degrees of extension, 16 degrees of lateral 
flexion and 20 degrees of rotation for 140 degrees of 
combined range of motion.  An X-ray examination of the 
lumbosacral spine was interpreted as showing degenerative 
changes of all the lumbar vertebrae with minimal narrowing of 
the L4-L5 lumbar intervertebral disc space.

In a statement received in October 2002, the Veteran 
described experiencing 3 to 4 incapacitating episodes of back 
pain a month.

Thereafter, the Veteran's private and VA clinical records 
pertinent to this claim document instances of treatment for 
low back pain, but they are mostly silent as to specific 
range of motion findings.  Clinical records in January 2005, 
August 2005, October 17, 2005, November 2005, January 2006, 
March 2006, July 2006 and January 2007 reported normal 
mobility and/or normal findings of the lumbar spine.

Notably, in August 2003, the Veteran described 6/10 back pain 
of 2 days' duration which radiated into the left hip and leg.

In October 2003, the Veteran described usual 5/10 pain back 
pain triggered by lifting, sitting, standing, walking, stress 
and weather.

In May 2004, the Veteran described chronic 4/10 back pain 
which interfered with activities such as sleeping, daily 
activities, walking, mood, social life and employment.

In April 2005, a VA clinician phone consultation advised the 
Veteran to rest due to a muscle pull incurred while 
gardening.  The Veteran described 4/10 pain when taking 
Ibuprofen 3 times per day, and 8/10 pain when not taking 
medication.

In August 2005, the Veteran complained of 7/10 pain of a few 
weeks' duration with a usual 6/10 pain.

On October 3, 2005, the Veteran telephoned VA with complaint 
of moderate to severe back pain of 2 days' duration.  He was 
advised on a variety of treatments, to include using bedrest 
on a firm mattress for 1-2 days to control pain and seeking 
treatment with his treating physician.

On October 5, 2005, the Veteran presented to his private 
clinician with complaint of right low back pain of 3 days' 
duration.  He had pain radiating down the right leg, but he 
denied numbness, tingling, paresthesias, transient paralysis 
or weakness.  Examination was significant for tenderness of 
the right low back and positive straight leg raising test on 
the right.  An X-ray examination of the lumbar spine was 
interpreted as showing mild thoracolumbar scoliosis 
associated with multilevel disc space narrowing and 
degenerative changes.

On October 10, 2005, the Veteran described the insidious 
onset of low back pain with right-sided sciatica one week 
previous.  He reported a history of intermittent sciatica-
type symptoms.  Examination demonstrated mild tenderness 
throughout the paravertebral muscles of the right lower 
lumbar spine extending slightly over the right iliac crest.  
There was also some mild tenderness over the right greater 
trochanter.  The Veteran was diagnosed with lumbar strain and 
probable right hip greater trochanter bursitis.  A Medrol 
Dosepak was prescribed.

On October 17, 2005, the Veteran described his back as being 
"much better."  Physical examination showed normal 
alignment and mobility of the spine.

On October 26, 2005, the Veteran described "good and bad 
times" with his back, including occasions where it did not 
bother him at all.  Examination was significant for very 
minimal tenderness over the right trochanter as well as the 
right paravertebral muscles.  The Veteran was neurovascularly 
intact.  The Veteran was diagnosed with improving lumbar 
strain and right hip greater trochanteric bursitis.

In May 2006, the Veteran sought treatment for severe low back 
pain with radiculopathy of the left lower extremity of 10 
days' duration.  Examination described lumbar spine motion as 
75 degrees of forward flexion, 10 degrees of extension and 15 
degrees of flexion bilaterally.  Neuromuscular examination 
was unremarkable.  A magnetic resonance imaging (MRI) scan 
showed mild, right neuroforaminal encroachment at L4-5 due to 
slight protrusion of the annulus.  The Veteran was treated 
with Decadron intramuscular injection, Vicodin and a 
Prednisone tapering course.

A private examination report in June 2006 provided a 
diagnosis of L4-5 disc protrusion and L5-S1 disc bulge with 
left-sided sciatica based upon the results from the MRI scan 
of the lumbar spine.  The Veteran indicated an inability to 
stand for more than 5 to 10 minutes without low back pain.  
Physical examination was significant for tenderness of the 
paravertebral musculature bilaterally.  Neuromuscular 
examination was unremarkable.

In July 2006, the Veteran reported low back pain which 
radiated to both legs and the tailbone.  He subsequently 
underwent a series of transforaminal epidural injections.

In a statement received in February 2007, the Veteran 
expressed frustration at obtaining an accurate diagnosis and 
treatment plan for his low back disability.  He stated that 
his complaints were not fully documented as he often did not 
seek treatment.  He reported that his back pain interfered 
with his sleep and employability.

On VA C&P examination in May 2007, the Veteran described 
constant low back pain of 4/10 severity which increased to 
8/10 severity during the night.  His pain radiated into both 
buttocks and hips.  He took Motrin daily, and had obtained 
minor relief of symptoms with epidural steroid injections.  
He also endorsed symptoms of stiffness, weakness and spasms.  
He had severe flare-ups of pain, precipitated by over-
activity and certain movements, every 2 to 3 weeks which 
lasted 1 to 2 days in duration.  During flare-ups, he alleged 
an inability to perform normal daily functions.

On examination, the examiner found objective evidence of 
tenderness and spasm of the thoracic sacrospinalis muscles 
bilaterally, an antalgic gait, and lumbar flattening.  
However, the overall muscle tone was normal with no evidence 
of atrophy, guarding or weakness.  The spine demonstrated 
normal posture and head position, and there was no gibbus, 
kyphosis or list. The examiner stated that there was no 
muscle spasm, localized tenderness or guarding severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour.  The motor examination was normal except for 4/5 
strength in left knee extension.  Sensory and reflex 
examination of the lower extremities was normal.  
Thoracolumbar spine motion was measured as 80 degrees of 
forward flexion with pain beginning at 80 degrees, 10 degrees 
of extension with pain beginning at 10 degrees, 20 degrees of 
lateral flexion bilaterally with pain beginning at 20 
degrees, and 20 degrees of lateral rotation bilaterally with 
pain beginning at 20 degrees.  The examiner found no 
additional limitation of motion in any plane with repetitive 
movement that was related to pain, fatigue, incoordination, 
weakness or lack of endurance.

The examiner noted the Veteran's complaints of problems with 
lifting and carrying, lack of stamina, weakness, fatigue, 
decreased strength and lower extremity pain.  The Veteran 
denied that his back had any affects on activities such as 
feeding, bathing, dressing, toileting, and grooming.  The 
Veteran endorsed moderate effects on activities such as 
chores, shopping, recreation, and traveling; severe effects 
on exercise; and an inability to participate in sports.

A VA clinical record October 2007 included the Veteran's 
report of a chronic, aching low back pain usually of 4/10 
severity.  The Veteran described his back pain affecting his 
daily activities, but he denied triggers of pain.

In a statement received in February 2008, the Veteran 
reported a progressive increase in lost time from work due to 
illness of his degenerative joint disease.  He approximated 
missing 20 percent of his 30 hour week work schedule in 2007 
due to severe daily pain and occasional flare-ups.

An October 2008 VA clinical record noted that a neurologic 
evaluation of the lower extremities was unremarkable.

Applying the criteria to the facts of this case, the Board 
finds that the Veteran's service-connected degenerative joint 
and disc disease of the thoracolumbar spine has more nearly 
approximated moderate IVDS with recurring attacks since the 
inception of the appeal period.  Thus, the criteria for a 20 
percent rating under DC 5293, in effect since the inception 
of the appeal, have been met. 

In this respect, the Veteran has consistently reported 
constant low back pain of a moderate level, ranging from a 4-
6/10 level of severity.  His clinical records clearly reflect 
recurring exacerbations of symptoms.  An X-ray examination in 
2002 demonstrated narrowing of the L4-L5 lumbar 
intervertebral disc space, an X-ray examination in 2005 
demonstrated multilevel disc space narrowing, and a MRI scan 
in 2006 demonstrated mild, right neuroforaminal encroachment 
at L4-5.

The Board resolves reasonable doubt in favor of the Veteran 
by finding that the Veteran has manifested IVDS since the 
inception of the appeal, and that such IVDS has been 
manifested by moderate symptoms with recurrent attacks.

With respect to a higher rating under DC 5293, the lay and 
medical evidence above describes low back pain which is not 
severe on a chronic basis.  Furthermore, there is more than 
intermittent relief from severe attacks.  For example, in 
October 2005, the Veteran described "good and bad days" 
with some instances of virtually no significant back pain at 
all.  Furthermore, the Veteran has described intermittent 
radicular pain symptoms in the lower extremities, but no 
sensory or motor deficits have been found during the appeal 
period.  As such, the criteria for a higher 40 percent rating 
under DC 5293 are not warranted for any time during the 
appeal period.

With respect to range of motion, the record shows no more 
than moderate limitation of thoracolumbar spine motion with 
forward flexion much greater than 30 degrees.  For example, 
VA C&P examination in 2002 measured thoracolumbar spine 
motion as 85 degrees of forward flexion, 0 degrees of 
extension, lateral flexion to 20 degrees, and rotation to 25 
degrees.  VA C&P examination in 2007 measured thoracolumbar 
spine motion as 80 degrees of flexion, 10 degrees of 
extension, 20 degrees of lateral flexion bilaterally, and 20 
degrees of lateral rotation.  A May 2006 clinical record 
measured thoracolumbar spine motion as 75 degrees of forward 
flexion, 10 degrees of extension and 15 degrees of flexion 
bilaterally.  Otherwise, private and VA clinical records 
described normal thoracolumbar spine motion.

The Board also finds that the Veteran's thoracolumbar spine 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The examiner specifically addressed this issue in 
the 2002 VA C&P examination and estimated an approximate 20 
degree loss of motion during exacerbations.  

Based upon this estimation, the Veteran's range of motion 
would approximate 68 degrees of forward with 140 degrees of 
combined range of motion.  

A May 2006 clinical record, which measured thoracolumbar 
spine motion during an exacerbation of disability, measured 
forward flexion to 75 degrees, extension to 10 degrees and 
flexion to 15 degrees bilaterally.  The VA C&P examiner in 
2007 found no evidence of fatigue, incoordination or 
weakness.  

In this case, the Veteran describes chronic back pain with 
exacerbations of disability.  It is important for the Veteran 
to understand that these problems are the basis for his 
current new evaluation.  Notably, the criteria of DC 5293 
contemplate motion loss during exacerbations.  See VAOPGCPREC 
36-97 (Dec. 12, 1997).  Even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that the Veteran's overall 
thoracolumbar spine disability, when considering the extent, 
frequency and duration of his exacerbations, does not meet or 
more nearly approximate the criteria the criteria for a 
higher rating based upon lumbar spine motion loss.

Overall, the lay and medical evidence of record is against a 
rating in excess of 20 percent under DC 5292, or the General 
Rating Formula for Diseases and Injuries of the Spine, for 
any time during the appeal period.

The historical record demonstrates that the Veteran's lumbar 
spine disability has never been manifested by symptoms such 
as listing of the whole spine to the opposite side, positive 
Goldthwaite's sign or abnormal mobility on forced motion.  As 
indicated by the available range of motion findings, the 
lumbar spine disability has not consistently shown marked 
limitation of forward bending in the standing position or 
loss of lateral motion.  

Overall, the lay and medical evidence of record is against a 
rating in excess of 20 percent under DC 5295 for any time 
during the appeal period.

The Veteran is diagnosed with degenerative disc disease, has 
reported incapacitating episodes of IVDS, and has reported 
symptoms of radicular pain.  Thus, the Board must also 
consider a potentially higher rating under the Formula for 
Rating IVDS Based on Incapacitating Episodes, or separately 
evaluating the chronic orthopedic and neurologic 
manifestations of IVDS.

With respect to incapacitating episodes of IVDS, the record 
reflects only two instances where a VA clinician advised 
bedrest to alleviate low back symptoms.  Notably, these were 
phone consultations without actual physical examination and 
treatment.  In any event, the record clearly does not reflect 
incapacitating episodes of IVDS, as defined by VA regulation, 
having a total duration of at least 4 weeks for any 12 month 
time frame during the appeal period.

Overall, the medical evidence of record is against a rating 
in excess of 20 percent under the Formula for Rating IVDS 
Based on Incapacitating Episodes for any time during the 
appeal period.

The record does reflect varying diagnoses of 
sciatica/radiculopathy involving the right and left lower 
extremities.  However, as reflected above, the Veteran's 
physical examinations have consistently shown that no sensory 
or motor disturbances are chronically present in either lower 
extremity.  The Veteran's own lay report of symptoms 
indicates that his symptoms are "intermittent" in nature 
and not always present.  In the absence of objective sensory 
disturbance or chronic neurologic impairment, the Board finds 
no basis to assign separate disability ratings for a chronic 
neurologic impairment of either lower extremity for any time 
during the appeal period.

As such, alternatively rating the chronic orthopedic and 
neurologic, and combining them under 38 C.F.R. § 4.25, 
provides no benefit to the Veteran. 

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court identified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  The Court 
stated that the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected low back disability has on his ability to 
work and perform the daily activities of living.  The Veteran 
voices complaint of low back pain, lower extremity pain, 
limitation of motion, and flare-ups of low back disability.  
In this case, the Veteran has the benefit of review of his 
claim under multiple diagnostic codes which evaluates these 
aspects of his disability.  The Board finds no aspect of the 
Veteran's disability which is not contemplated by the 
schedular criteria, and higher schedular evaluations are 
available.

The Board recognizes the Veteran's argument that, but for his 
service-connected disability, he would be earning more money 
in a civilian occupation.  As explained in Thun, the actual 
wages earned by a particular veteran are not considered 
relevant in the calculation of the average impairment of 
earning capacity for a disability, and contemplate that 
veterans receiving benefits may experience a greater or 
lesser impairment of earning capacity than average for their 
disability.  The Thun Court indicated that extraschedular 
consideration cannot be used to undo the approximate nature 
of the rating system created by Congress.

Additionally, the Veteran reports lost time from work due to 
his low back disability.  However, VA's rating schedule 
contemplates loss of working time due to exacerbations of 
disability proportionate to the severity of the several 
grades of disability.  See 38 C.F.R. § 4.1.  

Nonetheless, the main issue for consideration is whether the 
schedular rating criteria applicable to this case reasonably 
describe the Veteran's disability level and symptomatology.  
As it does, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Veteran is challenging the initial evaluation 
assigned following a grant of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, the RO issued additional VCAA notices in May 
2006, December 2006, April 2007 and January 2008 which 
advised the Veteran that his disability rating was based upon 
a schedule for evaluating disabilities published as title 38 
Code of Federal Regulations, Part 4.  The Veteran was advised 
that evidence considered in assigning his disability rating 
included the nature and symptoms of the condition; the 
severity and duration of the symptoms; the impact of the 
condition and symptoms upon employment.  He was further 
advised that examples of evidence that may be capable of 
substantiating his claim included information about on-going 
treatment records, including VA or other Federal treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how they affected him.  
Additionally, the Veteran was advised to submit any evidence 
in his possession pertinent to his claim.

Furthermore, these RO letters advised the Veteran how VA 
determines an effective date of award, based upon factors 
such as when VA received his claim and when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule.

Overall, the Board finds that the VCAA notice requirements 
have been met, even though additional notice was not required 
per Dingess.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any timing 
deficiencies were cured with readjudication of the claims in 
the supplemental statements of the case (SSOCs) dated October 
2008 and June 2009.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and his private and VA medical records.  There are no 
outstanding requests to obtain any additional private medical 
records for which the Veteran has identified and authorized 
VA to obtain on his behalf.

The Veteran was afforded VA examinations in May 2002 and May 
2007 to evaluate the nature and severity of his service-
connected disability.  There is no lay or medical evidence 
suggesting an increased severity of his low back disability 
since the last VA examination to the extent that a higher 
rating may still be possible.  Thus, there is no duty to 
provide further medical examination on the hypertension 
claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  No further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 20 percent rating for degenerative joint and disc disease 
of the thoracolumbar spine is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


